Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 9-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites the limitation “the rod driving elements” in line 8, rendering the claim indefinite. Only one rod driving element has been positively recited. Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) s 1-5 and 7 are rejected under 35 U.S.C. 102(a)(1) as being unpatentable by Smith et al (US 10,145,188).

As concerns claim 1, Smith discloses a method of joining a drilling rod (28) to a rod string (“drill string”) having complementary mating threads, the method comprising:
- placing the drilling rod on an arm (204) of a rod positioning device, wherein the arm is in a rod loading position when receiving the drilling rod (as shown in Figure 1 with the arm being horizontally aligned);
- having the arm to move about a first rotation axis from the rod loading position to a rod alignment position (as shown in Figure 19 with the arm being vertical, ready for rod 28 to be joined with the drill string below);
- having a rod gripping device (232, 234, 236) moving to a rod gripping configuration wherethrough the drilling rod becomes aligned with the rod string;
- having the rod gripping device moving to a rod-releasing configuration (shown in Figure 10 when jaws are open) wherein guiding elements (240, 244) are maintaining alignment of the drilling rod with the rod string and are enabling longitudinal displacement of the drilling rod upon application of a longitudinal force on the drilling rod to contact the rod string (longitudinal displacement is enabled by the guiding elements being rollers);
whereby the drilling rod is attached to the rod string.

As concerns claim 2, Smith discloses the method of claim 1, wherein the guiding elements (240, 244) comprise rollers pivoting about at least a roller pivotal axis perpendicular to an axis of the drilling rod (Figure 10).

As concerns claim 3, Smith discloses the method of claim 1, further comprising applying a rotational force over the drilling rod for the mating threads of the drilling rod and the rod string to join. (Column 15, Line 63 - Column 16, Line 4)

As concerns claim 4, Smith discloses the method of claim 3, wherein the guiding elements enable rotational displacement of the drilling rod upon application of the rotational force on the drilling rod. (Column 15, Line 63 - Column 16, Line 4)

As concerns claim 5, Smith discloses the method of claim 1, wherein the rod positioning device comprises a jack (282) controlling a transition between the rod-gripping configuration and the rod- releasing configuration, the jack having a first end attached to the arm and a second end attached to a pivoting jaw. (Figure 11 illustrates a configuration between jack element 282 which controls the position of the jaw arms 238 and 242 by way of arms 284.)

As concerns claim 7, Smith discloses the method of claim 1, wherein the arm (204) provides clearance between the first rotation axis and an axis of the drilling rod. (The arm is offset by block 208 which provides a clearance between the first rotation axis by which the arm moves from horizontal to vertical, and an axis of the drilling rod which is held outstretched by the arm.)
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Smith in view of Wase (US 10,100,592).
As concerns claim 6, Smith discloses the method of claim 5, however fails to specify wherein the rod positioning device comprises a jaw opposite to the pivoting jaw that is fixedly mounted to the arm.
Wase (US 10,100,592) however teaches such a system comprising a fixed jaw (62) and a pivoting jaw (63), see Figure 2.
Therefore it would have been obvious to modify Smith as taught by Wase to include a fixed jaw to obtain the invention as specified in the claim for the expected benefit of providing fewer moving parts, allowing for a more efficient and simpler operational design and potentially prolonging the useful life of the system. 

Allowable Subject Matter
Claim 20 is allowed over the prior art of record.
Claims 9-19 would be allowable over the prior art of record, once the 112(2) rejection set forth above is remedied.
Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  providing a driving element at an acute angle that longitudinally displaces and rotates the drilling rod is found to be novel over the prior art of record.
Smith et al (US 10,145,188) is found to be the prior art of record that most closely resembles Applicant’s invention.
Neither Smith nor any additionally cited art of record teaches or fairly suggests, alone or in combination, inter alia, wherein the driving element as claimed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON L LEMBO whose telephone number is (571)270-3065. The examiner can normally be reached Monday-Friday, 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on 5712703654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AARON L LEMBO/
Primary Examiner
Art Unit 3679